266 S.W.3d 345 (2008)
In re the MARRIAGE OF Margaret A. HEATHCOTTE, and Ronald LANDWEHR.
Margaret A. Heathcotte, Appellant,
v.
Ronald K. Landwehr, Respondent.
No. ED 90515.
Missouri Court of Appeals, Eastern District, Division Two.
October 21, 2008.
Paula Jean Meyer, Hermann, MO, for appellant.
P. Dennis Barks, Hermann, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Margaret Heathcotte ("Wife") appeals the trial court's calculation of interest rates on payments due to her from Ronald Landwehr ("Husband"), and also the trial court's failure to award her sufficient attorney's fees. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).